Citation Nr: 0512830	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for 
traumatic arthritis of the right knee.  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Traumatic arthritis of the right knee has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 45 degrees, or extension limited by more than 10 
degrees, and the disorder has not resulted in instability or 
subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the March 
2003 rating decision on appeal and the November 2003 
statement of the case, the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  The veteran was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statement of the case, which addresses VA's duty to 
notify claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's July 2002 letter, it asked the veteran, "Tell us 
about any additional information or evidence that you want us 
to try to get for you."  Such statement meets the fourth 
element, as the veteran was placed on notice that if there 
was additional evidence he wanted associated with the record, 
he could inform VA.  The veteran submitted additional records 
following the issuance of that letter.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim for an increased rating for the service-connected 
right knee.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained records; 
however, the veteran has not requested assistance with 
obtaining records.  He submitted multiple private medical 
records.  He has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  VA has provided the veteran with an examination in 
connection with his claim for increase.  

The Board notes that the veteran indicated he was in receipt 
of Social Security benefits.  The veteran has submitted a 
document from the Social Security Administration that shows 
his benefits are based upon a disability of "osteoarthrosis 
and allied disorders."  The Board finds that such records 
would not be relevant to the veteran's claim for increase, as 
the Social Security benefits were granted for a different 
disorder than the service-connected right knee disorder.  The 
Social Security is based on a generalized joint disorder, 
while the veteran's disability is based upon traumatic 
arthritis of the right knee.  Therefore, the Board finds that 
the Social Security records would not be relevant to the 
veteran's claim for increase.  See 38 C.F.R. § 4.14 (2004) 
(Manifestations resulting from nonservice-connected disease 
or injury may not be considered in determining entitlement to 
an increased evaluation for service-connected disability).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection for traumatic arthritis of the right knee 
was granted by means of a November 1985 rating decision and 
assigned a 10 percent evaluation.  The veteran has remained 
at the 10 percent evaluation since that time.

In October 2001, the veteran submitted a claim for an 
increased rating for the service-connected traumatic 
arthritis of the right knee.  At the March 2005 hearing 
before the undersigned, the veteran provided testimony 
regarding how he injured his right knee in service.  He 
stated that he currently received treatment for his right 
knee.  He denied using a knee brace at the present time 
because it would make his knee swell.  The veteran testified 
he stopped working in 1980 or 1982.  He stated he was a 
construction worker.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disability is rated under 
Diagnostic Code 5010.  Under that Diagnostic Code, it states 
that degenerative arthritis be established by x-ray findings 
will be rated on the basis of limitation of motion.  See 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2004).  The 
normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the March 2005 hearing, 
and finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.  Initially, the Board 
notes that the veteran submitted private medical records, 
which go back as far as 1964.  As noted above, the more 
probative evidence in determining whether the veteran's 
service-connected disability warrants an increased evaluation 
is the evidence created around the time of the veteran's 
claim for increase.  Additionally, the more current medical 
records do not address the veteran's right knee specifically.  
The only medical record that addresses the veteran's range of 
motion of the knee is the November 2002 examination report.  
There, the examiner stated the veteran's range of motion was 
from 0 to 130 degrees with pain.  Such range of motion with 
pain would not warrant an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  

In considering the above criteria, the veteran's service-
connected traumatic arthritis of the right knee would still 
not warrant any more than a 10 percent evaluation.  In a the 
November 2002 examination report, the examiner stated that 
the veteran had mild incoordination, but that there was no 
weakness.  The veteran's gait was reported as slow.  Based 
upon these findings, the veteran's functional limitation is 
no more than mildly disabling.  

The Board notes it has considered whether the service-
connected right knee would warrant a separate evaluation for 
instability of the knee.  See VAOGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, that those two disabilities may be rated 
separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 
5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 
(August 14, 1998).  In the November 2002 examination report, 
the examiner stated that the veteran's ligaments were stable 
and that McMurray and drawer tests were negative.  Therefore, 
the preponderance of the evidence is against a finding that 
the veteran had instability of the right knee, and there is 
no basis to warrant consideration of assigning a separate 
compensable rating for ligamentous instability under 
Diagnostic Code 5257.  

The veteran is competent to report his symptoms; however, to 
the extent that he asserted that his right knee was worse, 
the medical findings do not support his assertions.   The 
Board attaches greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent for traumatic arthritis of 
the right knee is not warranted.  The preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  While statements and 
testimony provided by the veteran have been considered, such 
information, as provided, is disproportionate to the actual 
clinical findings in the examination report and does not, in 
and of itself, warrant a grant of an increased rating at this 
time.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
repeatedly hospitalized for treatment of the service-
connected disorder.  With respect to whether there is 
evidence of marked interference with employment, the Board 
notes that the veteran has not presented any objective 
medical opinion to support a conclusion that his service-
connected right knee significantly interfered with his 
employment.  The veteran has stated that he has not worked 
since the 1980's and that it was due to joint pain all over 
his body.  In a July 2001 statement, the veteran's private 
physician stated the veteran was "totally disabled" with 
generalized osteoarthritis, diabetes, and hypertension.  In 
an October 2002 statement, his private physician stated that 
he was treating the veteran for hypertension, gout, diabetes, 
and osteoarthritis of "all major joints."  He concluded the 
veteran was "disabled."  Thus, although the veteran has 
been unemployed for years, it appears his unemployment is due 
to non-service-connected disabilities.  The Board finds that 
there is a lack of evidence that the Rating Schedule does not 
adequately compensate the veteran for the impairment to his 
right knee.  Again, his range of motion was almost full.  The 
examiner stated that the right knee had "mild" 
incoordination.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and Floyd v. 
Brown, 9 Vet. App. 94, 96 (1996).


ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee is denied.



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


